In a proceeding pursuant to article 78 of the Civil Practice Act to review a determination -of the Zoning Board of Appeals of ■the Town of Huntington, denying petitioner’s application for a special exception to use certain property as a gasoline service station and public garage, the Zoning Board appeals from an order of the Supreme Court, Suffolk .County, entered January 5-, 1960, which annulled the board’s determination and which directed the issuance of -a special use permit. Order reversed on •the law -and the facts, without costs, and petition dismissed. Findings of fact ■contained in tiie opinion of the Special Term, insofar as such findings are inconsistent herewith, are reversed and new findings are made as indicated herein. The record contains substantial .evidence to support -the determination .of the board that petitioner had failed ito sustain its burden of proving that the proposed use would not cause any undue traffic hazards, and would not impair the character of .the neighborhood or adversely affect property values. Rolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ.. concur.